



Exhibit 10.3
Willis Towers Watson
Non-Qualified Stable Value Excess Plan for U.S. Employees
1.Establishment and Purpose of Plan. The Willis Towers Watson Non-Qualified
Stable Value Excess Plan for U.S. Employees (the “Plan”) has been adopted and
established, effective July 1, 2017 (the “Effective Date”) as an unfunded
deferred compensation plan for a select group of key management or highly
compensated employees of Willis NA, Inc. and certain of its affiliates. The
purpose of the Plan is to provide a select group of management or highly
compensated employees (within the meaning of Sections 201(2), 301(A)(3), and
401(A)(1) of ERISA) of the Company who contribute significantly to the future
business success of the Company with “top-hat” supplemental and deferred
compensation benefits through the accrual of a Non-Contributory or Contributory
Stable Value Benefit.


2.Definitions.


Section 2.01    “Acceleration Event” has the meaning set forth in Section 11.


Section 2.02    “Affiliate” means any corporation, trade, or business which is
treated as a single employer with the Company under Code Section 414(b) or
414(c) and any other entity designated by the Committee as an “Affiliate” for
purposes of the Plan.


Section 2.03    “Base Salary” means the annual rate of base pay paid by the
Company to or for the benefit of the Participant for services rendered,
including, as applicable, overtime, bonuses paid to a Participant who passes an
actuarial exam, and bonuses paid in lieu of a raise, provided that such amounts
are paid on substantially the same terms as base pay.


Section 2.04    “Board” means the Board of Directors of the Company, as
constituted from time to time.


Section 2.05    “Bonus Compensation” means compensation earned by a Participant
for services rendered by a Participant under any bonus or cash incentive plan
maintained by the Company relating to a service period of one year or less,
which would be included as compensation under the Pension Plan, without regard
to the limit under Code Section 401(a)(17).


Section 2.06    “Claimant” has the meaning set forth in Section 14.01.


Section 2.07    “Code” means the U.S. Internal Revenue Code of 1986, as amended,
or any successor statute, and the Treasury Regulations and other authoritative
guidance issued thereunder.


Section 2.08    “Committee” means the Willis Towers Watson U.S. Benefit Plans
Administration Committee (or any successor thereto or other committee that is
appointed to administer the Plan), provided that with respect to the
participation of any employee who is not an executive officer (as defined under
Rule 3b-7 of the Securities Exchange Act of 1934, as amended) of the Company,
“Committee” shall in addition mean the Chief Executive Officer of the Company.
With respect to matters required by either Companies Act of 1963 of Ireland or
by the U.S. securities laws or corporate governance standards of the NASDAQ
Stock Market, to be determined by the committee of members of the Board of
Directors of WTW that administers the EIP, the Committee hereby delegates its
authority to the committee of the


-1

--------------------------------------------------------------------------------





Board of Directors of WTW that administers the EIP, which will serve as plan
administrator and have all the authority of the Committee with respect to such
matters.


Section 2.09    “Company” means Willis NA, or any successor thereto and any
Affiliate designated by the Committee as a sponsor of the Plan.


Section 2.10    “Contributory Eligible Employee” means, unless determined
otherwise by the Company in its discretion, a Contributory Employee who (a) is
an employee at Willis Towers Watson Level 38 as determined by the Committee, (b)
has Eligible Compensation for the applicable Plan Year, and (c) has been
employed by the Company for at least 12 months; provided that certain employees
with unique compensation arrangements (such as certain producers), as determined
by the Chief Executive Officer of the Company in its sole discretion, shall be
excluded from the definition of Contributory Eligible Employee.


Section 2.11    “Contributory Employee” means a U.S. employee of the Company or
any Affiliate who is eligible to participate in the Pension Plan under the
Contributory Formula (as defined in the Pension Plan).


Section 2.12    “Contributory Participant” means a Contributory Eligible
Employee who elects to participate in the Plan by filing a Participation
Election in accordance with Section 4.01 and any former Contributory Eligible
Employee who has a balance greater than zero in his or her Stable Value Account.


Section 2.13    “Contributory Stable Value Benefit” means the benefit a
Contributory Participant accrues under the Plan, as determined in Section 7.01.


Section 2.14    “Disability” means that the Participant is determined to be
disabled in accordance with the Company’s long-term disability plan.


Section 2.15    “Dividend Equivalent Rights” or “DERs” shall have the meaning
set forth in the EIP.


Section 2.16    “EIP” means the Willis Towers Watson Public Limited Company 2012
Equity Incentive Plan, as amended and restated from time to time, or in the
event of a merger, consolidation, or other corporate transaction, the successor
to such plan.


Section 2.17    “Eligible Compensation” means, in general, the amount of an
Eligible Employee’s Base Salary plus Bonus Compensation that exceeds the limit
under Code Section 401(a)(17) for the applicable Plan Year, provided that the
following shall apply:


(a)Bonus Compensation and Timing of Enrollment. With respect to Contributory
Eligible Employees, in the event that, as of the last day of the applicable
Enrollment Period, (i) there is less than six months before the end of the
performance period for which Bonus Compensation is earned or (ii) the amount of
Bonus Compensation has become readily ascertainable, Eligible Compensation means
the amount of a Contributory Eligible Employee’s Base Salary that, when added to
the Contributory Eligible Employee’s Bonus Compensation paid during the
applicable Plan Year, has exceeded the Code Section 401(a)(17) limit for the
applicable Plan Year.


(b)Initial Plan Year. For Contributory Eligible Employees, Eligible Compensation
for the initial Plan Year shall relate only to Base Salary paid during the
initial Plan Year that exceeds the limit


-2

--------------------------------------------------------------------------------





under Code Section 401(a)(17). For Non-Contributory Eligible Employees, Eligible
Compensation for the initial Plan Year shall relate to Base Salary plus Bonus
Compensation paid during the entire 2017 calendar year that exceeds the limit
under Code Section 401(a)(17), but, for the avoidance of doubt, only Eligible
Compensation paid during the applicable calendar quarter shall be considered for
purposes of determining the Non-Contributory Stable Value Benefit under Section
6.01.


(c)Participation for Partial Plan Years. For a Contributory Eligible Employee
who first satisfies the one-year requirement set forth in Section 2.10(c) during
a Plan Year and commences participation pursuant to Section 4.01, Eligible
Compensation for such Plan Year shall relate only to Base Salary plus Bonus
Compensation (subject to subsection (a) above) that is paid after the date such
participation commences that exceeds the limit under Code Section 401(a)(17).


Section 2.18    “Eligible Employee” means a Non-Contributory Eligible Employee
or a Contributory Eligible Employee, as applicable.


Section 2.19    “Enrollment Period” means the period(s) established by the
Committee with respect to each Plan Year during which a Participation Election
must be submitted by a Contributory Eligible Employee in accordance with the
requirements of Code Section 409A, as follows:


(a)    General Rule. Except as provided in (b) or (c) below, the Enrollment
Period shall end no later than the last day of the Plan Year immediately
preceding the Plan Year in which the services will be rendered to which the
Eligible Compensation subject to the Participation Election relates.


(b)    Performance-Based Compensation. If any Bonus Compensation constitutes
“performance-based compensation” within the meaning of Treas. Reg. Section
1.409A-1(e), then, in order for such Bonus Compensation to be included as
Eligible Compensation, the Enrollment Period shall end no later than six months
before the end of the performance period for which the Bonus Compensation is
earned (and in no event later than the date on which the amount of the Bonus
Compensation becomes readily ascertainable). For the avoidance of doubt, a
Contributory Employee must be employed by the Company as a Contributory Eligible
Employee and must have established performance goals in writing, in each case by
March 30 of the applicable performance period beginning on January 1, in order
for Bonus Compensation to be included as Eligible Compensation.


(c)    Initial Enrollment Period. The initial Enrollment Period shall end no
later than the Effective Date.


Section 2.20    “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time.


Section 2.21    “FICA Amount” has the meaning set forth in Section 11.02.


Section 2.22    “Non-Contributory Eligible Employee” means, unless determined
otherwise by the Company in its discretion, a Non-Contributory Employee who (a)
is an employee at or above Level 50 for the initial Plan Year or Willis Towers
Watson Level 38 (or the equivalent of a Level 50), in either case as determined
by the Committee, (b) has Eligible Compensation for the applicable Plan Year.


Section 2.23    “Non-Contributory Employee” means a U.S. employee of the Company
or any Affiliate who is eligible to participate in the Pension Plan under a
formula other than the Contributory Formula (as defined in the Pension Plan).


-3

--------------------------------------------------------------------------------







Section 2.24    “Non-Contributory Participant” means a Non-Contributory Eligible
Employee and any former Non-Contributory Eligible Employee who has a balance
greater than zero in his or her Stable Value Account.
  
Section 2.25    “Non-Contributory Stable Value Benefit” means the benefit a
Non-Contributory Eligible Employee accrues under the Plan, as determined in
Section 6.01.


Section 2.26    “Ordinary Shares” or “Shares” means the ordinary shares of the
Company, with a nominal value of $0.000304635.


Section 2.27    “Participant” means an individual who participates in the Plan
as a Non-Contributory Participant or a Contributory Participant, as applicable.


Section 2.28    “Participant Contribution” means 2% of a Contributory
Participant’s Eligible Compensation for a Plan Year.


Section 2.29    “Participation Election” means an election by a Contributory
Eligible Employee to participate in the Plan during a Plan Year. Any election
shall be irrevocable and, except as otherwise provided by the Committee, shall
carry over from Plan Year to Plan Year unless changed or revoked during the
applicable Enrollment Period.
 
Section 2.30    “Payment Date” means the first business day of the month on
which the NASDAQ Stock Market is open for business following a Payment Event.


Section 2.31    “Payment Event” has the meaning set forth in Section 10.01.


Section 2.32    “Pension Plan” means the Willis Towers Watson Pension Plan for
U.S. Employees.


Section 2.33    “Plan” means this Willis Towers Watson Non-Qualified Stable
Value Excess Plan for U.S. Employees.


Section 2.34    “Plan Year” means the twelve consecutive month period which
begins on January 1 and ends on the following December 31; provided that the
initial Plan Year shall begin on the Effective Date and end on December 31,
2017.


Section 2.35    “Quarterly Determination Date” means the last day of each
calendar quarter of a Plan Year in which a Non-Contributory Eligible Employee
participates in the Plan or a Contributory Participant has a Participation
Election in effect, as applicable.


Section 2.36    “RSUs” means restricted share units granted pursuant to Section
10 of the EIP.


Section 2.37    “Separation from Service” has the meaning set forth in Code
Section 409A(a)(2)(A)(i) and Treas. Reg. Section 1.409A-1(h).


Section 2.38    “Shortfall” has the meaning set forth in Section 9.01.




-4

--------------------------------------------------------------------------------





Section 2.39    “Stable Value Account” means a hypothetical bookkeeping
account(s) established in the name of each Participant and maintained by the
Company to reflect the Participant’s interests under the Plan.


Section 2.40    “Stable Value Allocation” has the meaning set forth in Section
7.03.


Section 2.41    “State, Local, and Foreign Tax Amount” has the meaning set forth
in Section 11.05.


Section 2.42    “Valuation Date” means each day of the Plan Year on which the
NASDAQ Stock Market is open for business.


Section 2.43    “WTW” means Willis Towers Watson plc, formerly Willis Group
Holdings plc, a company incorporated in Ireland under registered number 475616,
or any successor thereto.
 
Section 2.44    “Year of Service” means a Period of Service equal to one year,
as determined under the Pension Plan.


Section 2.45    “Year of Vesting Service” means a Period of Service equal to one
year, as determined under the Pension Plan with respect to the vesting of
accrued benefits.


3.Eligibility.


Section 3.01    Requirements for Non-Contributory Employee Participation. All
Non-Contributory Eligible Employees shall participate in the Plan commencing as
of the first day of the Plan Year. Non-Contributory Eligible Employees shall not
be required to complete a Participation Election.


Section 3.02    Requirements for Contributory Employee Participation. Subject to
Section 3.03, any Contributory Eligible Employee may participate in the Plan
commencing as of the first day of the Plan Year.


Section 3.03    Newly Eligible Contributory Employees. Any Contributory Employee
who will first satisfy the one-year requirement set forth in Section 2.10(c)
during a Plan Year and otherwise qualifies as a Contributory Eligible Employee
may participate in the Plan commencing as of the date such Contributory Employee
satisfies such one-year requirement; provided that such Contributory Employee
has completed a Participation Election during the applicable Enrollment Period
for such Plan Year.


Section 3.04    Cessation of Participation. If a Contributory Participant ceases
to be a Contributory Eligible Employee during a Plan Year, then the Contributory
Participant’s Participation Election shall be cancelled as of the end of the
Plan Year. If a Non-Contributory Participant ceases to be a Non-Contributory
Eligible Employee during a Plan Year, then the Non-Contributory Participant
shall cease to accrue a Non-Contributory Stable Value Benefit as of the end of
the Plan Year.


4.Contributory Employee Enrollment.


Section 4.01    Enrollment Procedures. A Contributory Eligible Employee (or a
Contributory Employee who will satisfy the one-year requirement set forth in
Section 2.10(c) during the applicable Plan Year and otherwise qualifies as a
Contributory Eligible Employee) may become a Contributory Participant


-5

--------------------------------------------------------------------------------





in the Plan by completing a Participation Election and submitting it in
accordance with Plan procedures during the Enrollment Period.


Section 4.02    Continued Enrollment Until Cancellation. The Participation
Election will continue in effect for the entire Plan Year and subsequent Plan
Years unless the Contributory Participant cancels such Participation Election
during the applicable Enrollment Period. Upon a cancellation of the
Participation Election, the Contributory Participant will cease to make
Participant Contributions and cease to accrue a Contributory Stable Value
Benefit effective on the first day of the next Plan Year.


5.Stable Value Account. The Company shall establish and maintain a Stable Value
Account for each Participant. The Company may establish more than one Stable
Value Account on behalf of any Participant as deemed necessary by the Committee
for administrative purposes. The Stable Value
Account(s) are established and maintained for bookkeeping purposes only.


6.Non-Contributory Stable Value Benefit.


Section 6.01    Determination of Non-Contributory Stable Value Benefit. On each
Quarterly Determination Date, the Non-Contributory Stable Value Benefit for each
Non-Contributory Eligible Employee shall be determined, and shall be equal to
the amount set forth below:


(a)16.5% of Eligible Compensation payable during such quarter if the
Non-Contributory Eligible Employee has less than 10 Years of Service;


(b)18% of Eligible Compensation payable during such quarter if the
Non-Contributory Eligible Employee has at least 10 but less than 20 Years of
Service; and


(c)20% of Eligible Compensation payable during such quarter if the
Non-Contributory Eligible Employee has at least 20 Years of Service.


There will be a 5% compound reduction to the Non-Contributory Stable Value
Benefit for each year by which the Quarterly Determination Date precedes the
date that the Non-Contributory Eligible Employee shall attain age 65, as shown
in the table in Appendix A for whole ages at the Quarterly Determination Date.
The reduction factor for non-whole ages at the Quarterly Determination Date
shall be determined based on an interpolation of the factors for the two nearest
whole ages. The Non-Contributory Stable Value Benefit will be unreduced if the
Quarterly Determination Date is on or after the date that the Non-Contributory
Eligible Employee attains age 65.
Section 6.02    Credit to Stable Value Account. The amount of each
Non-Contributory Eligible Employee’s Non-Contributory Stable Value Benefit with
respect to each quarter during a Plan Year shall be determined as of each
Quarterly Determination Date and shall be credited to the Non-Contributory
Eligible Employee’s Stable Value Account in accordance with Section 9.01.


7.Contributory Stable Value Benefit.


Section 7.01    Determination of Contributory Stable Value Benefit. On each
Quarterly Determination Date, the Contributory Stable Value Benefit for each
Contributory Participant who has a Participation Election in effect shall be
determined, and shall be equal to the amount set forth below:
 


-6

--------------------------------------------------------------------------------





(a)14.5% of Eligible Compensation payable during such quarter if the
Contributory Participant has less than 10 Years of Service;


(b)16% of Eligible Compensation payable during such quarter if the Contributory
Participant has at least 10 but less than 20 Years of Service; and


(c)17.5% of Eligible Compensation payable during such quarter if the
Contributory Participant has at least 20 Years of Service.


There will be a 5% compound reduction to the Contributory Stable Value Benefit
for each year by which the Quarterly Determination Date precedes the date that
the Contributory Participant shall attain age 65, as shown in the table in
Appendix A for whole ages at the Quarterly Determination Date. The reduction
factor for non-whole ages at the Quarterly Determination Date shall be
determined based on an interpolation of the factors for the two nearest whole
ages. The Contributory Stable Value Benefit will be unreduced if the Quarterly
Determination Date is on or after the date that the Contributory Participant
attains age 65.
Section 7.02    Contributory Participant Contributions. Each Plan Year in which
a Contributory Participant has a Participation Election in effect, the
Participant Contributions, if any, shall be deducted from the Contributory
Participant’s Eligible Compensation and allocated to the Contributory
Participant’s Stable Value Account. Unless otherwise specified by the Committee,
Participant Contributions shall be contributed to the Contributory Participant’s
Stable Value Account as of the payroll date of the corresponding Eligible
Compensation. With respect to the Plan Year that begins on the Effective Date
and ends of December 31, 2017, Participant Contributions for Contributory
Participants who already participate in a deferred compensation arrangement that
would be aggregated with this Plan for purposes of Code Section 409A will be
deducted from such Contributory Participant’s Eligible Compensation on an
after-tax basis, or will be $0, as determined by the Company in its sole
discretion.


Section 7.03    Stable Value Allocation. For each Contributory Participant who
has a Participation Election in effect during a Plan Year, the amount of such
Contributory Participant’s Contributory Stable Value Benefit with respect to
each quarter during the applicable Plan Year shall be determined as of each
Quarterly Determination Date, and an amount equal to the excess, if any, of the
Contributory Stable Value Benefit determined as set forth above with respect to
such quarter over the Participant Contributions credited during such quarter
(the “Stable Value Allocation”) shall be credited to the Contributory
Participant’s Stable Value Account in accordance with Section 9.01.


8.Vesting.


Section 8.01    Vesting of Non-Contributory Stable Value Benefit. Unless
otherwise determined by the Committee, a Non-Contributory Participant shall vest
in the Non-Contributory Stable Value Benefit attributable to a Plan Year on the
earlier of (a) the last day of the second Plan Year following the applicable
Plan Year; (b) the date the Non-Contributory Participant attains age 55 if such
Non-Contributory Participant has 10 Years of Vesting Service ; (c) the date the
Non-Contributory Participant attains age 65 if such Non-Contributory Participant
has 5 Years of Vesting Service; (d) death; or (e) Disability.


Section 8.02    Vesting of Participant Contributions. Contributory Participants
shall be fully vested in Participant Contributions at all time.




-7

--------------------------------------------------------------------------------





Section 8.03    Vesting of Stable Value Allocation. Unless otherwise determined
by the Committee, a Contributory Participant shall vest in the Stable Value
Allocation attributable to a Plan Year on the earlier of (a) the last day of the
second Plan Year following the applicable Plan Year; (b) the date the
Contributory Participant attains age 55 if such Contributory Participant has 10
Years of Vesting Service; (c) the date the Contributory Participant attains age
65 if such Contributory Participant has 5 Years of Vesting Service; (d) death;
or (e) Disability.


9.Investment in Shares.


Section 9.01    Conversion to Notional Shares. Each Stable Value Account shall
be deemed invested in Ordinary Shares as of the Quarterly Determination Date or
as soon as practicable thereafter. For the period between the time the
Participant Contributions are credited to the Stable Value Account and the time
the Participant Contributions are deemed to be invested in Ordinary Shares, the
deferral shall, unless otherwise determined by the Committee, be credited with
interest determined based on the prime rate of interest determined as of the
first business day of the applicable calendar year. In the event of changes in
the outstanding Ordinary Shares or in the capital structure of the Company by
reason of any share or extraordinary cash dividend, share split, reverse share
split, an extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization, the Ordinary Shares credited to each Participant’s
Stable Value Account will be equitably adjusted or substituted, as to the
number, price, or kind of Ordinary Share or other consideration. An adjustment
under this provision may have the effect of reducing the price at which Ordinary
Shares may be acquired to less than their nominal value (the “Shortfall”), but
only if and to the extent that the Board shall be authorized to capitalize from
the reserves of the Company a sum equal to the Shortfall and to apply that sum
in paying up that amount on the Ordinary Shares. For the avoidance of doubt, the
amount to be paid up on an Ordinary Share issued pursuant to the Plan may never
be less than the nominal value of the Ordinary Share.


Section 9.02    Deemed Earnings. Each Stable Value Account shall be adjusted
based on the performance of the Ordinary Shares. The Stable Value Account of a
Participant who has ceased to be an Eligible Employee shall continue to be
credited with earnings and losses until the applicable Payment Date. The
distribution to a Participant on the distribution date shall be based on the
value of the Participant’s Stable Value Account as of the applicable Payment
Date, to the extent vested less the nominal value of the Ordinary Shares
distributed. Dividends, if any, which are awarded for Ordinary Shares will be
credited to Participant Stable Value Accounts and deemed invested in Ordinary
Shares, and shall vest on the same schedule as the underlying Ordinary Shares
pursuant to Section 8.


Section 9.03    Nature of Accounts. Stable Value Accounts may not actually be
invested in Ordinary Shares and Participants do not have any real or beneficial
ownership in Ordinary Shares prior to a Payment Event. A Participant’s Stable
Value Account is solely a device for the measurement and determination of the
amounts to be paid to the Participant pursuant to the Plan and shall not
constitute or be treated as a trust fund of any kind.


Section 9.04    RSUs. Notwithstanding anything to the contrary in Section 9.01
and Section 9.02, a Participant’s Stable Value Account may be credited with RSUs
granted pursuant to the EIP in lieu of notional Ordinary Shares, in which case
such RSUs shall include DERs that shall be deemed reinvested in additional RSUs
unless provided otherwise by the Committee. Such RSUs (including any RSUs
credited pursuant to DERs) shall vest as set forth in Section 8 of this Plan and
shall be payable at the times and subject to the terms set forth in Sections 9,
10 and 11 of this Plan, and shall be subject to the terms of the EIP. This Plan
shall constitute the Award Agreement with respect to any such RSUs and in the
event that


-8

--------------------------------------------------------------------------------





the Company determines there to be a conflict between the terms of this Plan and
the EIP with respect to such RSUs or DERs, the terms of the Willis Towers Watson
2012 EIP shall control. A Participant shall have no rights in, to, or as a
holder of Ordinary Shares with respect to any unissued securities covered by any
RSUs until the date the Participant becomes the holder of record of such
securities.


10.Payment.


Section 10.01    In General. Distribution of a Participant’s vested Stable Value
Account shall be made on the Payment Date following the earliest to occur of the
following events (each, a “Payment Event”):


(a)The date that is six (6) months after the Participant’s Separation from
Service or


(b)The date that is thirty (30) days after the Participant’s death.


Section 10.02    Timing of Valuation. The value of a Participant’s Stable Value
Account on the Payment Date shall be determined as of the applicable Payment
Date.


Section 10.03    Forfeiture of Unvested Accounts. Unless otherwise determined by
the Committee, a Participant’s unvested Stable Value Account balance shall be
forfeited upon the Participant’s Separation from Service.


Section 10.04    Timing of Distributions. Except as otherwise provided in this
Plan, distribution shall be made on the Payment Date.


Section 10.05    Method of Distribution. The Participant’s vested Stable Value
Account shall be paid in Ordinary Shares; provided that, if the Participant’s
vested Stable Value Account balance on such Payment Event has a total value of
less than $1,000, the vested Stable Value Account shall be paid in cash.
Fractional shares shall be paid in cash.


11.Permissible Acceleration Events. Notwithstanding anything in the Plan to the
contrary, the Committee, in its sole discretion, may accelerate the distribution
of all or a portion of a Participant’s vested Stable Value Account upon the
occurrence of any of the events (“Acceleration Events”) set forth in this
Section 11. The Committee’s determination of whether distribution may be
accelerated in accordance with this Section 11 shall be made in accordance with
Treas. Reg. Section 1.409A-3(j)(4).


Section 11.01    Limited Cashouts. The Committee may accelerate distribution of
a Participant’s vested Stable Value Account to the extent that (a) the aggregate
amount in the Participant’s Stable Value Account does not exceed the applicable
dollar amount under Code Section 402(g)(1)(B); (b) the distribution results in
the termination of the Participant’s entire interest in the Plan and any plans
that are aggregated with the Plan pursuant to Treas. Reg. Section
1.409A-1(c)(2); and (c) the Committee’s decision to cash out the Participant’s
Stable Value Account is evidenced in writing no later than the date of
distribution.


Section 11.02    Payment of Employment Taxes. The Committee may accelerate
distribution of all or a portion of a Participant’s vested Stable Value Account
(a) to pay the Federal Insurance Contributions Act (FICA) tax imposed under Code
Sections 3101, 3121(a), and 3121(v)(2) (the “FICA Amount”); or (b) to pay the
income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the


-9

--------------------------------------------------------------------------------





FICA Amount and the additional income tax at source on wages attributable to the
pyramiding Section 3401 wages and taxes; provided, however, that the total
payment under this Section 11.02 shall not exceed the FICA Amount and the income
tax withholding related to the FICA Amount.


Section 11.03    Distribution Upon Income Inclusion. The Committee may
accelerate distribution of all or a portion of a Participant’s vested Stable
Value Account to the extent that the Plan fails to meet the requirements of Code
Section 409A, provided that, the amount accelerated shall not exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A.


Section 11.04    Termination of the Plan. The Committee may accelerate
distributions of all or a portion of a Participant’s vested Stable Value Account
upon termination of the Plan in accordance with Treas. Reg. Section
1.409A-3(j)(4)(ix).


Section 11.05    Payment of State, Local, or Foreign Taxes. The Committee may
accelerate distribution of all or a portion of a Participant’s vested Stable
Value Account for:


(a)the payment of state, local, or foreign tax obligations arising from
participation in the Plan that relate to an amount deferred under the Plan
before the amount is paid or made available to the Participant (the “State,
Local, and Foreign Tax Amount”), provided, however, the accelerated payment
amount shall not exceed the taxes due as a result of participation in the Plan,
and/or


(b)the payment of income tax at source on wages imposed under Code Section 3401
as a result of such payment and the payment of the additional income tax at
source on wages imposed under Code Section 3401 attributable to the additional
Section 3401 wages and taxes; provided, however, the accelerated payment amount
shall not exceed the aggregate of the State, Local, and Foreign Tax Amount and
the income tax withholding related to such amount.


Section 11.06    Certain Offsets. The Committee may accelerate distribution of
all or a portion of the Participant’s vested Stable Value Account to satisfy a
debt of the Participant to the Company or an Affiliate incurred in the ordinary
course of the service relationship between the Company and the Participant,
provided, however, the amount accelerated shall not exceed $5,000 and the
distribution shall be made at the same time and in the same amount as the debt
otherwise would have been due and collected from the Participant.


12.Code Section 162(m). If the Committee reasonably anticipates that, if a
distribution were made as scheduled under the Plan it would result in a loss of
the Company’s tax deduction due to the application of Code Section 162(m), such
distribution may be delayed and paid during the Participant’s first taxable year
in which the Committee reasonably anticipates that the Company’s tax deduction
will not be limited or eliminated by the application of Code Section 162(m).
Notwithstanding the foregoing, no distribution under the Plan may be deferred in
accordance with this Section 12 unless all scheduled distributions to the
Participant and all similarly situated Participants that could be delayed in
accordance with Treas. Reg. Section 1.409A-2(b)(7)(i) are also delayed.


13.Plan Administration.


Section 13.01    Administration By Committee. The Plan shall be administered by
the Committee, which shall have the authority to:


(a)Construe and interpret the Plan and apply its provisions;


-10

--------------------------------------------------------------------------------







(b)Promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;


(c)Authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;


(d)Determine the types of Eligible Compensation that will be deferred into the
Plan via Participant Contributions;


(e)Select, subject to the limitations set forth in the Plan, those Employees who
shall be Eligible Employees;


(f)Interpret, administer, reconcile any inconsistency in, correct any defect in,
and/or supply any omission in the Plan and any instrument, Participation
Election, or agreement relating to the Plan; and


(g)Exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.


Section 13.02    Non-Uniform Treatment. The Committee’s determinations under the
Plan need not be uniform and any such determinations may be made selectively
among Participants.


Section 13.03    Committee Decisions Final. Subject to the claims procedures set
forth in Section 14, all decisions made by the Committee pursuant to the
provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.


Section 13.04    Indemnification. No member of the Committee or any designee
shall be liable for any action, failure to act, determination, or interpretation
made in good faith with respect to the Plan except for any liability arising
from his or her own willful malfeasance, gross negligence, or reckless disregard
of his or her duties.


14.Claims Procedures.


Section 14.01    Filing a Claim. Any Participant or other person claiming an
interest in the Plan (the “Claimant”) may file a claim in writing with the
Committee. The Committee shall review the claim itself or appoint an individual
or entity to review the claim.


Section 14.02    Claim Decision. The Claimant shall be notified within ninety
(90) days after the claim is filed whether the claim is approved or denied,
unless the Committee determines that special circumstances beyond the control of
the Plan require an extension of time, in which case the Committee may have up
to an additional ninety (90) days to process the claim. If the Committee
determines that an extension of time for processing is required, the Committee
shall furnish written or electronic notice of the extension to the Claimant
before the end of the initial ninety (90) day period. Any notice of extension
shall describe the special circumstances necessitating the additional time and
the date by which the Committee expects to render its decision.


Section 14.03    Notice of Denial. If the Committee denies the claim, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:


-11

--------------------------------------------------------------------------------







(a)The specific reason(s) for the denial;


(b)Specific reference to the pertinent Plan provisions on which such denial is
based;


(c)A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;


(d)A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and


(e)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.


Section 14.04    Appeal Procedures. A request for appeal of a denied claim must
be made in writing to the Committee within sixty (60) days after receiving
notice of denial. The decision on appeal will be made within sixty (60) days
after the Committee’s receipt of a request for appeal. A notice of such an
extension must be provided to the Claimant within the initial sixty (60) day
period and must explain the special circumstances and provide an expected date
of decision. The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Committee. The reviewer shall take
into account all comments, documents, records, and other information submitted
by the Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.


Section 14.05    Notice of Decision on Appeal. If the Committee denies the
appeal, it must provide to the Claimant, in writing or by electronic
communication, a notice which includes:


(a)    The specific reason(s) for the denial;


(b)    Specific references to the pertinent Plan provisions on which such denial
is based;


(c)    A statement that the Claimant may receive on request all relevant records
at no charge;


(d)    A description of the Plan’s voluntary procedures and deadlines, if any;


(e)    A statement of the Claimant’s right to sue under Section 502(a) of ERISA;
and


(f)If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.


Section 14.06    Claims Procedures Mandatory. The internal claims procedures set
forth in this Section 14 are mandatory. If a Claimant fails to follow these
claims procedures, or to timely file a request for appeal in accordance with
this Section 14, the denial of the claim shall become final and binding on all
persons for all purposes.


15.Amendment and Termination. Subject to the applicable requirements of Code
Section 409A, the Board or the Committee, to the extent that authority has been
delegated to the Committee, may at any time, and in its sole discretion, alter,
amend, modify, suspend, or terminate the Plan or any portion thereof;


-12

--------------------------------------------------------------------------------





provided, however, that no such amendment, modification, suspension, or
termination shall, without the consent of a Participant, adversely affect such
Participant’s rights with respect to amounts credited to or accrued in his or
her Stable Value Account. The Board may also at any time terminate the functions
of the Committee and reassume all powers and authority previously delegated to
the Committee.


16.Miscellaneous.


Section 16.01    No Employment or Other Service Rights. Nothing in the Plan or
any instrument executed pursuant thereto shall confer upon any Participant any
right to continue to serve the Company or an Affiliate or interfere in any way
with the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.


Section 16.02    Tax Withholding. The Company and its Affiliates shall have the
right to deduct from any amounts otherwise payable under the Plan any federal,
state, local, or other applicable taxes required to be withheld.


Section 16.03    Governing Law. The Plan shall be administered, construed, and
governed in all respects under and by the laws of Ireland, without reference to
the principles of conflicts of law (except and to the extent pre-empted by
applicable laws of the United States).


Section 16.04    Code Section 409A. The Company intends that the Plan comply
with the requirements of Code Section 409A and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A and shall have no
liability to any Participant for any failure to comply with Code Section 409A.


Section 16.05    No Warranties. Neither the Company nor the Committee warrants
or represents that the value of any Participant’s Stable Value Account will
increase. Each Participant assumes the risk in connection with the deemed
investment of his or her Stable Value Account.


Section 16.06    Beneficiary Designation. Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries to receive the
Participant’s interest in the Plan in the event of the Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Committee, and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a Participant fails to designate a beneficiary, then
the Participant’s designated beneficiary shall be deemed to be the Participant’s
estate.


Section 16.07    No Assignment. Neither a Participant nor any other person shall
have any right to sell, assign, transfer, pledge, anticipate, or otherwise
encumber, transfer, hypothecate, or convey any amounts payable hereunder prior
to the date that such amounts are paid (except for the designation of
beneficiaries pursuant to Section 16.06).


Section 16.08    Expenses. The costs of administering this Plan shall be charged
to Participant Stable Value Accounts, unless paid for by the Company, as
determined by the Company in its discretion.


Section 16.09    Severability. If any provision of the Plan is held to be
invalid, illegal, or unenforceable, whether in whole or in part, such provision
shall be deemed modified to the extent of such invalidity, illegality, or
unenforceability and the remaining provisions shall not be affected.




-13

--------------------------------------------------------------------------------





Section 16.10    Headings and Subheadings. Headings and subheadings in the Plan
are for convenience only and are not to be considered in the construction of the
provisions hereof.


IN WITNESS WHEREOF, Willis NA has adopted this plan as of the Effective Date
written above.








WILLIS NA, Inc.


/s/ Susan Fegan
Susan Fegan, Director of Benefits -- North America


        
Date: May 24, 2017








































-14

--------------------------------------------------------------------------------







APPENDIX A
Willis Towers Watson Non-Qualified Stable Value Excess Plan
Table of Stable Value Benefit Reduction Factors
 
Age
Reduction Factor
 
 
65
1.00000
64
0.95000
63
0.90250
62
0.85738
61
0.81451
60
0.77378
59
0.73509
58
0.69834
57
0.66342
56
0.63025
55
0.59874
54
0.56880
53
0.54036
52
0.51334
51
0.48767
50
0.46329
49
0.44013
48
0.41812
47
0.39721
46
0.37735
45
0.35849
44
0.34056
43
0.32353
42
0.30736
41
0.29199
40
0.27739
39
0.26352
38
0.25034
37
0.23783
36
0.22594
35
0.21464
34
0.20391
33
0.19371
32
0.18403
31
0.17482
30
0.16608
29
0.15778
28
0.14989
27
0.14240
26
0.13528
25
0.12851



-15

--------------------------------------------------------------------------------





24
0.12209
23
0.11598
22
0.11018
21
0.10467
20
0.09944





-16